Appeal from a decision, order and judgment made at a Special Term of the *741Supreme Court, Essex County. This is an action for libel brought by a high school football player against a newspaper. The court at Special Term has dismissed the complaint and granted judgment for the defendant under rule 113 on the question of identity of the plaintiff in the libelous article. The publication identified the player, without naming him, as “ quarterback ”; and plaintiff alleges the reference was pointed to him and that he was the quarterback. An examination before trial was had at which the testimony of plaintiff and other witnesses was taken. There would be some question left, when the depositions are r.ead, whether plaintiff was “ quarterback ” of his team. The coach testified that plaintiff had performed the functions of quarterback and that he regarded plaintiff as quarterback of the team. This kind of issue in a libel action is for the jury. The depositions taken before the trial are not such “ documents ” within the frame of rule 113 upon the basis of which summary judgment may be entered in this kind of a ease. Plaintiff is entitled to the usual trial by jury on the issues of identity and reference in the purported libelous article. Judgment and order reversed, with $10 costs and disbursements. Foster, P. J., Bergan, Coon, Halpern and Zeller, JJ., concur.